DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
Status of Claims
	Claims 1 and 3 were rejected in Office Action mailed on 05/11/2021.
	Applicant filed a response and amended claim 1.
	Claims 1 and 3 are currently pending in the Application. Claims 2 and 4 were previously cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the limitation “through which a harness does not pass”. It is not clear if the harness in this recitation is the same as the harness in line 6. Clarification or amendment to the claim is required. For purposes of examination, it will be interpreted as the same harness that pass through the first communication hole but does not pass through the second communication hole. 
Regarding dependent claims 3, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. Patent Application Publication 2017/0334310) and further, in view of Iwasaki et al. (U.S. Patent Application Publication 2002/0162694).
Regarding claims 1, Yokoyama discloses a fuel cell unit (i.e., on board battery) (1) (paragraph [0030]) comprising:

an electrical device (i.e. high voltage device) (17 (18) (19) (paragraph [0044]-[0045])
a harness (i.e. terminal strip and electric wires) (7) (8) connected to the electrical device (paragraph [0017], [0036]); and
a casing (i.e. housing case) (3) incorporating the fuel cell stack, the electrical device, and the harness, (paragraph [0047]) (as shown in figure 2) wherein
the casing includes a first accommodation portion (i.e. lower housing) (3b), a second accommodation portion (i.e. upper housing) (3a) and a partition wall (partition plate) (6) (as shown in figure 2) (paragraph [0035]) provided with a first communication hole (6c) (paragraph [0035]-[0036], the first accommodation portion (3b) accommodating the fuel cell stack (5) and the second accommodation portion (3a) accommodating the electrical device (17) (18) (19), the partition wall (6) partitioning the first accommodation portion and the second accommodation portion (as shown in figure 1-2), 
the partition wall is provided with at least one second communication hole (6d) (paragraph [0035]) thorough which a harness does not pass (as shown in figure 2 below) but through the first accommodation portion and the second accommodation portion communicate with each other in addition to the first communication hole (as shown in figure 2 and figure 4); and
a controller configured to control the electrical device, wherein the controller is accommodated in the first accommodation portion (3b) (paragraph [0043]).

As to the particulars of the plurality of the fuel cells generating power upon receiving hydrogen and oxygen, while not explicitly articulated in the prior art, it is well known and conventional that most fuel cells work on the same principle of using hydrogen gas and oxygen gas as fuel for power generation1. Nonetheless, additional guidance is provided below.
Isakawa, also directed to a fuel cell, teaches a fuel cell (4) for use in vehicles (abstract) (figure 1) which generates power using hydrogen and oxygen (paragraph [0007]). Same as Isakawa, Yokoyama teaches the fuel cell is utilized in vehicles (paragraph [0004]). 
Yokoyama does not explicitly teach the particulars of the fuel cell generating power upon receiving hydrogen and oxygen supplied. However, Isakawa teaches is known in fuel cells applicable for vehicles to use hydrogen and oxygen to generate power. Yokoyama and Isakawa 

    PNG
    media_image1.png
    891
    584
    media_image1.png
    Greyscale


Regarding claim 3, Yokoyama disclose the first communication hole is formed in an end portion of the partition wall (as shown in figure 2 above).

Response to Arguments
Applicant arguments filed on 07/08/2021 have been fully considered but are moot because the arguments are drawn to the new amendments. The new limitations have been fully addressed above after further review and consideration of the prior art of record. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amano et al. (U.S. Patent Application Publication 2014/0090908).
Arisawa et al. (U.S. Patent Application Publication 2012/0015257).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Energy 101: Fuel Cell Technology. https://www.energy.gov/eere/videos/energy-101-fuel-cell-technology